Case 6:19-cv-01837-CEM-LRH Document 99 Filed 08/12/20 Page 1 of 4 PageID 1067




                              UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

    STATE FARM MUTUAL AUTOMOBILE
    INSURANCE COMPANY and STATE
    FARM FIRE AND CASUALTY
    COMPANY,

                            Plaintiffs,

    v.                                                         Case No: 6:19-cv-1837-Orl-41LRH

    ADVANTACARE OF FLORIDA, LLC,
    CRN RECEIVABLE MANAGEMENT
    LLC, ADVANTACARE MULTI-
    SPECIALTY GROUP, LLC, KERRIANN
    FITZPATRICK, JOHN MANCUSO,
    KENNETH HOWE and FRANK
    SEVERIANO ALVAREZ, JR. ,

                            Defendants.


                                                  ORDER
              This cause came on for consideration without oral argument on the following motions filed

    herein:

              MOTION:       PLAINTIFFS’ UNOPPOSED MOTION TO STRIKE
                            DEFENDANTS ADVANTACARE OF FLORIDA, LLC AND
                            DR. FRANK ALVAREZ JR., M.D.’S AFFIRMATIVE
                            DEFENSES AND INCORPORATED MEMORANDUM OF
                            LAW (Doc. No. 92)

              FILED:        July 27, 2020



              THEREON it is ORDERED that the motion is GRANTED.


              MOTION:       PLAINTIFFS’ UNOPPOSED MOTION TO STRIKE
                            DEFENDANTS CRN RECEIVABLE MANAGEMENT, LLC,
Case 6:19-cv-01837-CEM-LRH Document 99 Filed 08/12/20 Page 2 of 4 PageID 1068




                              ADVANTACARE MULTI-SPECIALTY GROUP, LLC,
                              KERRIANN FITZPATRICK, F/K/A KERRIANN HERZOG,
                              JOHN MANCUSO, AND KENNETH HOWE’S
                              AFFIRMATIVE DEFENSES AND INCORPORATED
                              MEMORANDUM OF LAW (Doc. No. 93)

            FILED:            July 27, 2020



            THEREON it is ORDERED that the motion is GRANTED.

            Plaintiffs move to strike thirteen of Defendants’ affirmative defenses as (1) improperly

    pleaded in shotgun fashion; (2) boilerplate and lacking factual support; and/or (3) legally insufficient

    and invalid as a matter of law. Doc. Nos. 92, 93. 1 The motions state that they are “unopposed”

    because “Defendants agreed not to oppose the relief sought . . . because Plaintiffs only sought to

    strike [Defendants’] Affirmative Defenses without prejudice and with 20 days to re-plead the same.”

    See id. at 1, n.1.

            Defendants have filed responses to the motions, as ordered by the Court. Doc. Nos. 94, 97,

    98. In their responses, Defendants state that they agree to the striking of the affirmative defenses

    at issue, and ask the Court to permit them to file amended answers and affirmative defenses to

    address the deficiencies noted in Plaintiffs’ motions. Doc. Nos. 97, 98.

            Upon review, the Court will strike the affirmative defenses at issue and permit Defendants

    to file amended answers to the complaint. 2 It is therefore ORDERED as follows:



            1
              As it relates to Defendants Advantacare of Florida, LLC and Frank Alvarez Jr., Plaintiffs ask the
    Court to strike affirmative defenses two, three, four, five, seven, eight, ten, eleven, thirteen, fourteen, fifteen,
    sixteen, and nineteen. Doc. No. 92. As it relates to Defendants CRN Receivable Management, LLC,
    Advantacare Multi-Specialty Group, LLC, Kerriann Fitzpatrick, f/k/a Kerriann Herzog, John Mancuso, and
    Kenneth Howe, Plaintiffs ask the Court to strike affirmative defenses two, three, four, five, seven, eight, ten,
    eleven, thirteen, fourteen, fifteen, and sixteen. Doc. No. 93.
            2
               Going forward, the parties are cautioned that they may not simply agree amongst themselves to
    alter the deadlines set forth in the Case Management and Scheduling Order, such as the deadline for amending

                                                           -2-
Case 6:19-cv-01837-CEM-LRH Document 99 Filed 08/12/20 Page 3 of 4 PageID 1069




                1. Plaintiffs’ Unopposed Motion to Strike Defendants Advantacare of Florida, LLC and

                    Dr. Frank Alvarez Jr., M.D.’s Affirmative Defenses and Incorporated Memorandum

                    of Law (Doc. No. 92) is GRANTED;

                2. Plaintiffs’ Unopposed Motion to Strike Defendants CRN Receivable Management,

                    LLC, Advantacare Multi-Specialty Group, LLC, Kerriann Fitzpatrick, f/k/a Kerriann

                    Herzog, John Mancuso, and Kenneth Howe’s Affirmative Defenses and Incorporated

                    Memorandum of Law (Doc. No. 93); is GRANTED;

                3. The second, third, fourth, fifth, seventh, eighth, tenth, eleventh, thirteenth,

                    fourteenth, fifteenth, sixteenth, and nineteenth affirmative defenses are hereby

                    STRICKEN from Defendants Advantacare of Florida, LLC and Frank Alvarez Jr.’s

                    answer (Doc. No. 81);

                4. The second, third, fourth, fifth, seventh, eighth, tenth, eleventh, thirteenth,

                    fourteenth, fifteenth, and sixteenth affirmative defenses are hereby STRICKEN

                    from Defendants CRN Receivable Management, LLC, Advantacare Multi-Specialty

                    Group, LLC, Kerriann Fitzpatrick, f/k/a Kerriann Herzog, John Mancuso, and

                    Kenneth Howe’s answer (Doc. No. 80);

                5. On or before August 26, 2020, Defendants may file amended answers and

                    affirmative defenses with the Court.




    pleadings. See Doc. No. 50. Instead, if they seek to alter the deadlines established by the Court, they must
    establish good cause. See id. at 5; see also Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998)
    (establishing that scheduling orders may be modified only “upon a showing of good cause,” which precludes
    modification unless the schedule cannot “be met despite the diligence of the party seeking the extension”).

                                                        -3-
Case 6:19-cv-01837-CEM-LRH Document 99 Filed 08/12/20 Page 4 of 4 PageID 1070




           DONE and ORDERED in Orlando, Florida on August 12, 2020.




    Copies furnished to:

    Counsel of Record




                                             -4-
